Exhibit 10.7

 

SUMMIT HOTEL PROPERTIES, INC.

 

Common Stock
($0.01 par value per share)

 

Sales Agreement

 

August 3, 2015

 

Robert W. Baird & Co. Incorporated

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

 

Ladies and Gentlemen:

 

Each of Summit Hotel Properties, Inc., a Maryland corporation (the “Company”),
and Summit Hotel OP, LP, a Delaware limited partnership (the “Operating
Partnership”), confirms its respective agreement (this “Agreement”) with Robert
W. Baird & Co. Incorporated (the “Agent”), as follows:

 

1.                                      Issuance and Sale of Placement Shares.

 

The Company agrees that, from time to time during the term of this Agreement, on
the terms and subject to the conditions set forth herein, it may issue and sell
through the Agent, acting as agent and/or principal, shares (the “Placement
Shares”) of the Company’s common stock, $0.01 par value per share (the “Common
Stock”), having a maximum aggregate offering price of up to $125,000,000 (the
“Maximum Amount”).  Notwithstanding anything to the contrary contained herein,
the parties hereto agree that compliance with the limitation set forth in this
Section 1 relating to the issuance and sale of Placement Shares not in excess of
the Maximum Amount pursuant to this Agreement shall be the sole responsibility
of the Company, and the Agent shall have no obligation in connection with such
compliance, provided that the Agent strictly follows the trading instructions
provided by the Company pursuant to any Placement Notice.  The issuance and sale
of Placement Shares through the Agent shall be effected pursuant to the
Registration Statement, although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement (as defined below) to
issue and sell Placement Shares pursuant to this Agreement.

 

The Company agrees that whenever it determines to sell Placement Shares directly
to the Agent as principal it will enter into a separate written Terms Agreement
(each, a “Terms Agreement”), in substantially the form of Annex I hereto,
relating to such sale in accordance with Section 6(f) hereof. References herein
to “this Agreement” or to matters contained “herein” or “hereunder,” or words of
similar import, mean this Agreement and any applicable Terms Agreement.

 

The Company has filed with the Securities and Exchange Commission (the
“Commission”), in accordance with the provisions of the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder (collectively,
the “Securities Act”), a Registration Statement on Form S-3 (No. 333-187624),
including a base prospectus, relating to

 

--------------------------------------------------------------------------------


 

certain securities, including the Placement Shares, to be offered from time to
time by the Company, and which incorporates by reference documents that the
Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (collectively, the “Exchange Act”).  The Company has
prepared a prospectus supplement to the base prospectus included as part of such
registration statement specifically relating to the Placement Shares.  The
Company will furnish to the Agent, for use by the Agent, copies (which may be in
electronic form) of the base prospectus included as part of such registration
statement, as supplemented by the prospectus supplement specifically relating to
the Placement Shares.  Except where the context otherwise requires, such
registration statement, as amended by any post-effective amendments thereto,
including all documents filed as part thereof or incorporated by reference
therein, and including any information contained in a Prospectus (as defined
below) subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act or deemed to be a part of such registration statement pursuant to
Rule 430B under the Securities Act (the “Rule 430B Information”), as well as any
comparable successor registration statement filed by the Company for the sale of
shares of its Common Stock, including the Placement Shares, collectively are
herein called the “Registration Statement.”  The base prospectus included in the
Registration Statement, as supplemented by the prospectus supplement
specifically relating to the Placement Shares, including the documents
incorporated by reference therein, in the form in which such base prospectus and
such prospectus supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act, together with the
then issued Issuer Free Writing Prospectus(es) (as defined herein), is herein
called the “Prospectus.”

 

Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein (the “Incorporated Documents”).  For purposes
of this Agreement, all references to the Registration Statement, the Prospectus
or to any amendment or supplement thereto shall be deemed to include any copy
filed with the Commission pursuant to its Electronic Data Gathering Analysis and
Retrieval System or, if applicable, the Interactive Data Electronic Applications
(collectively, “EDGAR”).

 

2.                                      Placements.

 

Each time that the Company wishes to issue and sell the Placement Shares
hereunder (each, a “Placement”), it will notify the Agent by email notice (or
other method mutually agreed to in writing by the parties) (a “Placement
Notice”) containing the parameters in accordance with which it desires the
Placement Shares to be sold, which shall at a minimum include the number of
Placement Shares to be issued, the time period during which sales are requested
to be made, any limitation on the number of Placement Shares that may be sold in
any one Trading Day (as defined in Section 3), and any minimum price below which
sales may not be made.  A form of Placement Notice, which contains such minimum
required sales parameters, is attached hereto as Exhibit A.  A Placement Notice
shall originate from any of the individuals from the Company set forth on
Schedule 2 (with a copy to each of the other individuals from the Company listed
on such schedule), and shall be addressed to each of the individuals from the

 

2

--------------------------------------------------------------------------------


 

Agent set forth on Schedule 2, as amended from time to time.  Each Placement
Notice shall be effective upon receipt by the Agent unless and until (i) in
accordance with the notice requirements set forth in Section 4, the Agent
declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares to be sold pursuant
to such Placement Notice have been sold, (iii) in accordance with the notice
requirements set forth in Section 4, the Company or the Agent suspends or
terminates such Placement Notice, (iv) the Company issues a subsequent Placement
Notice with parameters superseding those set forth in such Placement Notice, or
(v) this Agreement has been terminated under the provisions of Section 11.  The
amount of any discount, commission or other compensation to be paid by the
Company to the Agent in connection with the sale of the Placement Shares shall
be calculated in accordance with the terms set forth in Schedule 1 and shall not
exceed 2% of the gross sales price for such Placement Shares.  It is expressly
acknowledged and agreed that neither the Company nor the Agent will have any
obligation whatsoever with respect to a Placement Notice or any Placement Shares
unless and until the Company delivers a Placement Notice to the Agent and the
Agent does not decline such Placement Notice pursuant to the terms set forth
above, and then only upon the terms specified therein and herein. 
Notwithstanding anything to the contrary contained herein, no Placement Notice
shall be delivered by the Company at any such time as the Company’s directors
and officers would not be permitted to buy or sell securities of the Company in
the open market because of the existence of material nonpublic information or
applicable blackout periods (such as under the Company’s insider trading
policy).  In the event of a conflict between the terms of this Agreement and the
terms of any Placement Notice, the terms of such Placement Notice will control.

 

3.                                      Sale of Placement Shares by the Agent.

 

(a)                                 Subject to the terms and conditions herein
set forth, upon the Company’s issuance of a Placement Notice, and unless the
sale of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, the Agent,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its customary trading and sales practices to
sell such Placement Shares up to the amount specified, and otherwise in
accordance with the terms of such Placement Notice.  The Agent acting under a
Placement Notice will provide written confirmation to the Company (including by
email correspondence), no later than the opening of the Trading Day (as defined
below) immediately following the Trading Day on which sales of Placement Shares
have been made hereunder setting forth the number of Placement Shares sold on
such day, the compensation payable by the Company to the Agent pursuant to
Section 2 with respect to such sales, and the Net Proceeds (as defined below)
payable to the Company.  The Agent may sell Placement Shares by any method
permitted by law deemed to be an “at the market” offering as defined in Rule 415
of the Securities Act, including without limitation sales made directly on the
New York Stock Exchange (the “NYSE”), on any other existing trading market for
the Common Stock or to or through a market maker.  With the prior consent of the
Company, the Agent may also sell Placement Shares in privately negotiated
transactions.  During the term of this Agreement and notwithstanding anything to
the contrary herein, the Agent agrees that in no event will it or any Agent
Affiliate (as defined in Section 9(a) below) engage in any market making,
bidding, stabilization or other trading activity with regard to the Common Stock
if such activity would be prohibited under Regulation M or other
anti-manipulation rules under the

 

3

--------------------------------------------------------------------------------


 

Securities Act.  For the purposes of this Agreement, “Trading Day” means any day
on which shares of the Common Stock are purchased and sold on the NYSE.

 

4.                                      Suspension or Termination of Sales.

 

The Company or the Agent may, upon two business days’ prior notice to the other
party in writing (including by email correspondence to each of the individuals
of the other party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 2), suspend or terminate any sale of Placement
Shares; provided, however, that such suspension or termination shall not affect
or impair the other party’s obligations with respect to any Placement Shares
sold hereunder prior to the receipt of such notice.  Each of the parties agrees
that no such notice under this Section 4 shall be effective against the other
unless it is made to one of the individuals named on Schedule 2 hereto, as such
schedule may be amended from time to time.

 

5.                                      Representations and Warranties of the
Company and the Operating Partnership.

 

The Company and the Operating Partnership, jointly and severally, represent and
warrant to the Agent that as of the date hereof, as of each Representation Date
(as defined below) on which a certificate is required to be delivered pursuant
to Section 7(l), and as of the time of each sale of any Placement Shares
pursuant to this Agreement (each, an “Applicable Time”):

 

(a)                                 No order preventing or suspending the use of
the Prospectus has been issued by the Commission, and the Prospectus, as of its
date and as of the date of any amendment or supplement and on any Settlement
Date, did not, does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, the Company and the Operating Partnership make no
representation and warranty with respect to any Agent Information (as defined in
Section 9(a) hereof).

 

(b)                                 The Registration Statement has been declared
effective by the Commission.  No order suspending the effectiveness of the
Registration Statement has been issued by the Commission, and no proceeding for
that purpose or pursuant to Section 8A of the Securities Act against the Company
or related to the offering of the Placement Shares has been initiated or, to the
knowledge of the Company and the Operating Partnership, threatened by the
Commission.  The Registration Statement, as of the date hereof, and any
post-effective amendment thereto, as of its applicable effective date and at
each deemed effective date with respect to Agents pursuant to
Rule 430B(f)(2) and at each Settlement Date, complied and will comply in all
material respects with the Securities Act, and did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading; and as of the date of the Prospectus and any amendment or supplement
thereto, will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, the Company

 

4

--------------------------------------------------------------------------------


 

and the Operating Partnership make no representation and warranty with respect
to any Agent Information.  The documents incorporated, or to be incorporated, by
reference in the Registration Statement and the Prospectus, at the time filed
with the Commission, complied or will comply, in all respects to the
requirements of the Exchange Act.

 

(c)                                  Other than the Registration Statement and
the Prospectus, the Company has not prepared, used, authorized, approved or
referred to and will not prepare, use, authorize, approve or refer to any Issuer
Free Writing Prospectus (other than as referred to in clause (i) below) other
than (i) any document not constituting a prospectus pursuant to
Section 2(a)(10)(a) of the Securities Act or Rule 134 under the Securities Act
or (ii) each electronic road show and any other written communications approved
in writing in advance by the Agent.  Each such Issuer Free Writing Prospectus
complied and will comply in all material respects with the Securities Act (to
the extent required thereby), and did not, does not and will not include any
information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated by reference therein that has not been superseded or
modified and, when taken together with the Prospectus accompanying, or delivered
prior to delivery of, such Issuer Free Writing Prospectus, did not and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however, the
Company and the Operating Partnership make no representation and warranty with
respect to any Agent Information.

 

(d)                                 The Company was not an “ineligible issuer”
(as defined in Rule 405 under the Securities Act) as of the eligibility
determination date for purposes of Rule 164 and Rule 433 under the Securities
Act with respect to the offering of the Placement Shares contemplated by the
Registration Statement and the Prospectus.

 

(e)                                  The Shares have been authorized for listing
on the NYSE, subject to official notice of issuance and the Company is in
material compliance with the rules of the NYSE, including, without limitation,
the requirements for continued listing of the Common Stock on the NYSE, and
there are no actions, suits or proceedings pending or, to the knowledge of the
Company and the Operating Partnership, threatened or contemplated, and the
Company has not received any notice from NYSE regarding the revocation of such
listing or otherwise regarding the delisting of shares of Common Stock from the
NYSE.

 

(f)                                   The Company has been duly incorporated, is
validly existing as a corporation in good standing under the laws of the State
of Maryland has the corporate power and authority to own and lease, as the case
may be, its property and to operate its property and conduct its business as
described in the Registration Statement and the Prospectus and is duly qualified
to transact business and is in good standing as a foreign corporation in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not (i) have a material adverse
effect on the assets, business, condition (financial or otherwise), earnings,
properties, management, results of operations or prospects of the Company, the
Operating Partnership and the Subsidiaries, taken as a whole, or (ii) prevent or
materially interfere with consummation of the transactions contemplated hereby
(the occurrence of any such effect,

 

5

--------------------------------------------------------------------------------


 

prevention, interference or result described in the foregoing clauses (i) or
(ii) being herein referred to as a “Material Adverse Effect”).

 

(g)                                  The Operating Partnership has been duly
organized, is validly existing as a limited partnership in good standing under
the laws of the State of Delaware has the full power and authority to own or
lease, as the case may be, its property and to operate its property and conduct
its business as described in the Registration Statement and the Prospectus and
is duly qualified to transact business and is in good standing as a foreign
limited partnership in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(h)                                 Each “significant subsidiary” (as defined in
Rule 1-02(w) of Regulation S-X) of the Company other than the Operating
Partnership (each a “Subsidiary” and collectively the “Subsidiaries”) has been
duly organized, is validly existing as a corporation, limited partnership or
limited liability company in good standing under the laws of the jurisdiction of
its organization, has the full power and authority to own or lease, as the case
may be, its property and to operate its property and conduct its business as
described in the Registration Statement and the Prospectus and is duly qualified
to transact business and is in good standing as a foreign corporation, limited
partnership or limited liability company, as the case may be, in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a Material Adverse
Effect.  All of the issued shares of capital stock, units of limited partnership
interest and units of membership interest of each Subsidiary have been duly
authorized, are validly issued, fully paid and non-assessable, have been issued
in compliance with applicable securities laws and were not issued in violation
of any preemptive or similar rights.  All of the issued and outstanding shares
of capital stock, units of limited partnership interest and units of membership
interest of each Subsidiary are owned by the Company or the Operating
Partnership directly or indirectly, free and clear of all security interests,
liens, mortgages, encumbrances, pledges, claims or other defects of any kind
(collectively, “Liens”).  Schedule 3 hereto specifically identifies all
subsidiaries of the Company that are “significant subsidiaries” of the Company
within the meaning of Rule 1-02(w) of Regulation S-X.

 

(i)                                     The Company has the corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and all corporate action required to be taken for the due and proper
authorization, execution and delivery by it of this Agreement and consummation
by it of the transactions contemplated hereby have been duly and validly taken.

 

(j)                                    The Operating Partnership has the
partnership power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and all limited partnership action required to
be taken for the due and proper authorization, execution and delivery by it of
this Agreement and the consummation by it of the transactions contemplated
hereby have been duly and validly taken.

 

(k)                                 The statements in the Registration Statement
and the Prospectus under the captions “Description of Common and Preferred
Stock,” “Certain Provisions of Maryland Law and Our Charter and Bylaws,”
“Material Federal Income Tax Considerations,” “Additional

 

6

--------------------------------------------------------------------------------


 

Federal Income Tax Considerations” and “Plan of Distribution” insofar as such
statements summarize agreements, documents or governmental proceedings discussed
therein, are accurate, complete and fair summaries of such agreements, 
documents or governmental proceedings in all material respects.

 

(l)                                     The authorized and outstanding
capitalization of the Company is as set forth in the Registration Statement and
the Prospectus (except for subsequent issuances, if any, pursuant to (i) this
Agreement, (ii) pursuant to reservations, agreements, employee benefit plans or
dividend reinvestment or stock purchase plans referred to in the Registration
Statement and the Prospectus, (iii) pursuant to the exercise, redemption, or
exchange of convertible or exchangeable securities, options or warrants referred
to in the Registration Statement and the Prospectus, including OP Units or
(iv) unregistered issuances not required to be disclosed pursuant to the
Exchange Act, the Securities Act or any rule or regulation promulgated
thereunder).  The authorized capital stock of the Company conforms and will
conform in all material respects to the description thereof contained in the
Registration Statement and the Prospectus under the caption “Description of
Common and Preferred Stock.”

 

(m)                             Except as described in the Registration
Statement and the Prospectus, no options, warrants or other rights to purchase,
agreements or other obligations to issue, or rights to convert any obligations
into or exchange any securities for, units of partnership interest in the
Operating Partnership (“OP Units”) or other ownership interests in the Operating
Partnership are outstanding.

 

(n)                                 Except as described in the Registration
Statement and the Prospectus, no options, warrants or other rights to purchase,
agreements or other obligations to issue, or rights to convert any obligations
into or exchange any securities for, shares of capital stock of or ownership
interests in the Company are outstanding.

 

(o)                                 The Placement Shares to be sold by the
Company have been duly authorized and, when issued and delivered against payment
therefore in accordance with the terms of this Agreement, will be validly
issued, fully paid and non-assessable, and the issuance of such Placement Shares
will not be subject to or in violation of any preemptive or similar rights. 
Upon payment of the purchase price and issuance and delivery of the Placement
Shares to be issued and sold by the Company in accordance herewith, the
purchasers thereof will receive good, valid and marketable title to such
Placement Shares, free and clear of all Liens.  The certificates, if any, to be
used to evidence the Placement Shares will be in substantially the form filed as
an exhibit to, or incorporated by reference in, the Registration Statement and
will be in proper form and will comply in all material respects with all
applicable legal requirements, the requirements of the Articles of Amendment and
Restatement, as amended or supplemented through the date hereof (the “Charter”),
and Bylaws, as amended, of the Company and the requirements of the NYSE.

 

(p)                                 The Company is the holder, directly or
indirectly, of the OP Units in the percentage described in the Registration
Statement and the Prospectus.  Summit Hotel GP, LLC, a wholly owned subsidiary
of the Company, is the sole general partner of the Operating Partnership.  The
OP Units to be issued by the Operating Partnership to the Company upon
contribution of the net proceeds from the sale of the Placement Shares have been
duly authorized

 

7

--------------------------------------------------------------------------------


 

and, when issued and delivered against payment therefor, will be validly issued,
fully paid and non-assessable, and the issuance of such OP Units will not be
subject to or in violation of any preemptive or similar rights.

 

(q)                                 Neither of the Company’s nor the Operating
Partnership’s securities are rated by any “nationally recognized statistical
rating organization,” as such term is defined in Section 3(a)(62) of the
Exchange Act.

 

(r)                                    Neither the execution and delivery by
each of the Company and the Operating Partnership of, nor the performance by
each of the Company and the Operating Partnership of its respective obligations
under, this Agreement will conflict with, contravene, result in a breach or
violation of, or imposition of, any Lien upon any property or other assets of
the Company, the Operating Partnership or any Subsidiary pursuant to, or
constitute a default (or give rise to any right of termination, acceleration,
cancellation, repurchase or redemption) or Repayment Event (as hereinafter
defined) under: (i) any statute, law, rule, regulation, judgment, order or
decree of any governmental body, regulatory or administrative agency or court
having jurisdiction over any of the Company, the Operating Partnership or the
Subsidiaries or any of their respective properties or other assets; (ii) the
Charter or Bylaws of the Company, the Certificate of Limited Partnership and the
First Amended and Restated Agreement of Limited Partnership of the Operating
Partnership, as amended (the “Partnership Agreement”), or similar organizational
documents of any Subsidiary; or (iii) any contract, agreement, obligation,
covenant or instrument or any term condition or provision thereof to which the
Company, the Operating Partnership or any Subsidiary or any of their respective
properties or other assets is subject or bound, except for such conflicts,
breaches, violations, lien impositions or defaults that would not, individually
or in the aggregate, have a material adverse effect.  As used herein, “Repayment
Event” means any event or condition which, without regard to compliance with any
notice or other procedural requirements, gives the holder of any note, debenture
or other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by any of the Company, the Operating Partnership or the
Subsidiaries.

 

(s)                                   No approval, authorization, consent or
order of or filing with any federal, state, local or foreign governmental or
regulatory commission, board, body, authority or agency, or of or with any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the NYSE), or approval of the Company’s
stockholders, is required to be made or obtained by the Company or the Operating
Partnership in connection with the issuance and sale of the Placement Shares or
the consummation of the transactions contemplated hereby, other than (i) such as
have been obtained or made by the Company or the Operating Partnership are in
full force and effect, (ii) as may be required under the Securities Act,
(iii) any necessary qualification under the securities or blue sky laws of the
various jurisdictions in which the Placement Shares are being offered by the
Agent and (iv) such approvals as have been obtained in connection with the
approval of the Placement Shares for listing on the NYSE, and (v) such approvals
(if any) as have been obtained under the rules and regulations of FINRA.

 

(t)                                    There are no actions, suits, claims,
investigations or proceedings pending or, to the knowledge of the Company and
the Operating Partnership, threatened or contemplated to

 

8

--------------------------------------------------------------------------------


 

which any of the Company, the Operating Partnership or the Subsidiaries or any
of their respective directors, managers, partners, officers or members is or
would be a party or of which any of their respective properties or other assets
is or would be subject at law or in equity, before or by any federal, state,
local or foreign governmental or regulatory commission, board, body, authority
or agency, (i) other than any such action, suit, claim, investigation or
proceeding described in the Prospectus which, if resolved adversely to any of
the Company, the Operating Partnership or the Subsidiaries, would not,
individually or in the aggregate, have a Material Adverse Effect, or (ii) that
are required to be described in the Prospectus and are not so described.  There
are no statutes, regulations, contracts or other documents that are required to
be described in the Registration Statement and the Prospectus or to be filed as
exhibits to the Registration Statement that are not described or filed as
required.

 

(u)                                 None of the Company, the Operating
Partnership or any of the Subsidiaries is, and after giving effect to the
offering and sale of the Placement Shares and the application of the proceeds
thereof as described in the Registration Statement and the Prospectus will be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

(v)                                 (i) Ernst & Young LLP, which has certified
certain financial statements (including the related notes thereto) and
supporting schedules incorporated by reference in the Registration Statement and
the Prospectus, is an independent registered public accounting firm as required
by the Securities Act and by the rules and regulations of the Public Company
Accounting Oversight Board (the “PCAOB”); and (ii) KPMG LLP, which has certified
certain financial statements (including the related notes thereto) and
supporting schedules incorporated by reference in the Registration Statement and
the Prospectus, was as of February 26, 2013 and during the period covered by the
financial statements on which it reported, was an independent registered public
accounting firm as required by the Securities Act and by the rules and
regulations of the PCAOB.

 

(w)                               The financial statements incorporated by
reference in the Registration Statement and the Prospectus, together with the
related notes and schedules, present fairly the consolidated financial position
of the Company, as of the dates indicated, and the Company’s consolidated
results of operations, cash flows and changes in equity for the periods
specified and have been prepared in compliance with the requirements of the
Securities Act and the Exchange Act and in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved.  All pro forma financial statements or data incorporated by
reference in the Registration Statement and the Prospectus, if any, comply with
the requirements of the Securities Act and the Exchange Act, and the assumptions
used in the preparation of any such pro forma financial statements and data are
reasonable, the pro forma adjustments used therein are appropriate to give
effect to the transactions or circumstances described therein and the pro forma
adjustments have been properly applied to the historical amounts in the
compilation of those statements and data.  The other financial and statistical
data contained in the Registration Statement and the Prospectus are accurately
and fairly presented and prepared on a basis consistent with the consolidated
financial statements of the Company incorporated by reference in the
Registration Statement and the Prospectus and the books and records of the
Company, the Operating Partnership and the Subsidiaries.  There are no financial
statements (historical or pro forma) that are required to be included in the
Registration Statement

 

9

--------------------------------------------------------------------------------


 

or the Prospectus that are not included or incorporated by reference therein as
required.  None of the Company, the Operating Partnership or the Subsidiaries
have any material liabilities or obligations, direct or contingent (including
any off-balance sheet obligations), that are not described in the Registration
Statement and the Prospectus.  All disclosures contained or incorporated by
reference in the Registration Statement and the Prospectus regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G under the Exchange Act and Item 10 of
Regulation S-K under the Securities Act and the Exchange Act, to the extent
applicable.

 

(x)                                 All statistical or market-related data
included or incorporated by reference in the Registration Statement and the
Prospectus are based upon or derived from sources that the Company reasonably
believes to be reliable and accurate, and the Company has obtained the written
consent to the use of such data from such sources to the extent required.  Each
“forward looking statement” (within the meaning of Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained or incorporated by reference
in the Registration Statement and the Prospectus has been made with a reasonable
basis and in good faith.

 

(y)                                 Each of the Company, the Operating
Partnership and the Subsidiaries possesses such permits, licenses, approvals,
consents and other authorizations issued by the appropriate federal, state,
local or foreign regulatory agencies or bodies necessary to conduct their
business as described in the Registration Statement and the Prospectus
(collectively, “Governmental Licenses”), except where the failure so to possess
would not, individually or in the aggregate, result in a Material Adverse
Effect.  Each of the Company, the Operating Partnership and the Subsidiaries is
in compliance with the terms and conditions of all such Governmental Licenses,
except where the failure so to comply would not, individually or in the
aggregate, result in a Material Adverse Effect.  All of the Governmental
Licenses are valid and in full force and effect, except where the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect would not, individually or in the aggregate, result in a
Material Adverse Effect.  Neither the Company nor the Operating Partnership has
received any notice and each is otherwise unaware of any proceedings relating to
the revocation or modification of any such Governmental Licenses which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would result in a Material Adverse Effect.

 

(z)                                  Except as would not have a Material Adverse
Effect: (i) each of the Company, the Operating Partnership and the Subsidiaries
and their respective properties or other assets have been and are in compliance
with, and none of the Company, the Operating Partnership or the Subsidiaries has
any liability under, applicable Environmental Laws (as hereinafter defined);
(ii) none of the Company, the Operating Partnership or the Subsidiaries has at
any time released (as such term is defined in Section 101(22) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §§ 9601-9675 (“CERCLA”)) or otherwise disposed of or dealt
with Hazardous Materials (as hereinafter defined) on, to or from the properties
or other assets owned by the Company, the Operating Partnership or the
Subsidiaries, except such as would not cause the Company, the Operating
Partnership, the LLC or the Subsidiaries to incur liability and that would not
require disclosure pursuant to Environmental Laws, or that have been remediated
in accordance with Environmental Laws; (iii) the Company, the Operating
Partnership and the Subsidiaries do not intend to use the properties or other
assets owned by any of the Company, the Operating Partnership or the
Subsidiaries or

 

10

--------------------------------------------------------------------------------


 

any subsequently acquired properties and other assets, other than in compliance
with applicable Environmental Laws; (iv) none of the Company, the Operating
Partnership or the Subsidiaries has received any notice and each is otherwise
unaware of any seepage, leak, discharge, release, emission, spill, or dumping of
Hazardous Materials into waters (including, but not limited to, groundwater and
surface water) on, beneath or adjacent to the properties, or onto lands or other
assets owned by any of the Company, the Operating Partnership or the
Subsidiaries from which Hazardous Materials might seep, flow or drain into such
waters; (v) none of the Company, the Operating Partnership or the Subsidiaries
has received any notice of, or has any knowledge of any occurrence or
circumstance which, with notice or passage of time or both, would give rise to a
claim under or pursuant to any applicable Environmental Law or common law by any
governmental or quasi-governmental body or any third party with respect to the
properties or other assets described in the Registration Statement and
Prospectus, or arising out of the conduct of the Company, the Operating
Partnership or the Subsidiaries, except for such claims that would not cause the
Company, the Operating Partnership or any Subsidiary to incur liability and that
would not require disclosure pursuant to Environmental Laws; and (vi) neither
the properties nor any other assets currently owned by any of the Company, the
Operating Partnership or the Subsidiaries is included or, to the knowledge of
the Company and the Operating Partnership, proposed for inclusion on the
National Priorities List issued pursuant to CERCLA by the United States
Environmental Protection Agency (the “EPA”) or, to the knowledge of the Company
and the Operating Partnership, proposed for inclusion on any similar list or
inventory issued pursuant to any other applicable Environmental Law or issued by
any other federal, state, local, municipal or other administrative, regulatory,
governmental or quasi-governmental authority (a “Governmental Authority”).  To
the knowledge of the Company and the Operating Partnership, there have been, and
are, no (i) aboveground or underground storage tanks, (ii) polychlorinated
biphenyls (“PCBs”) or PCB-containing equipment, (iii) asbestos or asbestos
containing materials, (iv) lead-based paints, (v) dry-cleaning facilities, or
(vi) wet lands, in each case in, on, under or adjacent to any Property or other
assets owned by any of the Company, the Operating Partnership or the
Subsidiaries the existence of which has had a Material Adverse Effect.  As used
herein, “Hazardous Material” shall include any flammable explosives, radioactive
materials, hazardous materials, hazardous wastes, toxic substances or related
materials, asbestos or any hazardous material as defined or regulated by any
applicable federal, state or local environmental law, ordinance, statute,
rule or regulation including, without limitation, CERCLA, the Hazardous
Materials Transportation Act, as amended, 49 U.S.C. §§ 5101-5128, the Solid
Waste Disposal Act, as amended, 42 U.S.C. §§ 6901-6992k, the Emergency Planning
and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001-11050, the Toxic
Substances Control Act, 15 U.S.C. §§ 2601-2692, the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§ 136-136y, the Clean Air Act, 42
U.S.C. §§ 7401-7671q, the Clean Water Act (Federal Water Pollution Control Act),
33 U.S.C. §§ 1251-1387, the Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j-26,
and the Occupational Safety and Health Act, 29 U.S.C. §§ 651-678, as any of the
above statutes may be amended from time to time, and in the regulations
promulgated pursuant to any of the foregoing (including environmental statutes
not specifically defined herein) (individually, an “Environmental Law” and
collectively, “Environmental Laws”) having or claiming jurisdiction over the
properties and other assets described in the Registration Statement and the
Prospectus.

 

(aa)                          Except as disclosed in the Registration Statement
and the Prospectus, there are no contracts, agreements or understandings
granting any person the right to require the Company or

 

11

--------------------------------------------------------------------------------


 

the Operating Partnership, as the case may be, to file a registration statement
under the Securities Act with respect to any securities of the Company or the
Operating Partnership, as the case may be, or to require the Company to include
such securities with the Placement Shares registered pursuant to the
Registration Statement.

 

(bb)                          Subsequent to the respective dates as of which
information is given in each of the Registration Statement and the Prospectus,
(i) there has not occurred any material adverse change, any development
involving a prospective material adverse change or any development that would
reasonably be expected to result in a material adverse change, in the assets,
business, condition (financial or otherwise), earnings, properties, management,
results of operations or prospects of the Company, the Operating Partnership or
the Subsidiaries, taken as a whole; (ii) none of the Company, the Operating
Partnership or the Subsidiaries has incurred any material liability or
obligation, direct or contingent, or entered into any material transaction;
(iii) the Company has not purchased any of its outstanding capital stock, nor
declared, paid or otherwise made any dividend or distribution of any kind on its
capital stock other than ordinary and customary dividends; and (iv) there has
not been any material change in the capital stock, short-term debt or long-term
debt of any of the Company, the Operating Partnership or the Subsidiaries,
except in each case as described in the Registration Statement and the
Prospectus.

 

(cc)                            (i) Each of the Company, the Operating
Partnership and the Subsidiaries has fee simple title or a valid leasehold
interest to all of the properties and other assets described in the Registration
Statement and Prospectus as owned or leased by the Company, the Operating
Partnership or the Subsidiaries (the “Properties”), in each case, free and clear
of all Liens, except as such as would not have a Material Adverse Effect;
(ii) all Liens on or affecting the Properties that are required to be disclosed
in the Registration Statement and the Prospectus are disclosed therein and none
of the Company, the Operating Partnership or the Subsidiaries is in default
under any such Lien except for such defaults that would not have a Material
Adverse Effect; (iii) all of the leases and subleases material to the business
of the Company, the Operating Partnership and the Subsidiaries, taken as a
whole, and under which the Company, the Operating Partnership or any of the
Subsidiaries holds Properties described in the Registration Statement and the
Prospectus, are in full force and effect, and neither the Company nor the
Operating Partnership has received any notice and each is otherwise unaware of
any material claim of any sort that has been asserted by anyone adverse to the
rights of any of the Company, the Operating Partnership or any Subsidiary under
any of such leases or subleases, or affecting or questioning the rights of any
of the Company, the Operating Partnership or such Subsidiary to the continued
possession of the leases or subleased premises under any such lease or sublease;
(iv) none of the Company, the Operating Partnership or the Subsidiaries is in
violation of any municipal, state or federal law, rule or regulation concerning
the Properties or any part thereof which violation would have a Material Adverse
Effect; (v) each of the Properties complies with all applicable zoning laws,
laws, ordinances, regulations, development agreements, reciprocal easement
agreements, ground or airspace leases and deed restrictions or other covenants,
except where the failure to comply would not have a Material Adverse Effect;
(vi) neither the Company nor the Operating Partnership has received from any
Governmental Authority any notice of any condemnation of or zoning change
materially affecting the Properties or any part thereof, and neither the Company
nor the Operating Partnership knows and each is otherwise unaware of any such
condemnation or zoning change which is threatened and which if consummated would
have a Material Adverse Effect; and (vii) except as otherwise described in the
Registration Statement

 

12

--------------------------------------------------------------------------------


 

and the Prospectus, no tenant under any of the leases at the Properties has a
right of first refusal to purchase the premises demised under such lease.

 

(dd)                          (i) The mortgages and deeds of trust encumbering
the Properties owned or leased by the Company, the Operating Partnership or any
Subsidiary are not convertible into equity interests in the respective Property
nor will the Company, the Operating Partnership, the Subsidiaries, or any person
affiliated therewith, hold a participating interest therein, and (ii) such
mortgages and deeds of trust are not cross-defaulted or cross-collateralized to
any Property not owned, directly or indirectly, by the Company, the Operating
Partnership or any Subsidiary.

 

(ee)                            There are no material business relationships or
related party transactions involving any of the Company, the Operating
Partnership, the Subsidiaries or any other person required to be described in
the Registration Statement and the Prospectus which have not been described
therein.

 

(ff)                              Each of the Company, the Operating Partnership
and the Subsidiaries own or possess all inventions, patent applications,
patents, patent rights, licenses, trademarks (both registered and unregistered),
trade names, service names, copyrights, trade secrets, know-how and other
proprietary information described in the Registration Statement and the
Prospectus as being owned or licensed by it or which is necessary for the
conduct of, or material to, its businesses (collectively, the “Intellectual
Property”), and neither the Company nor the Operating Partnership has received
any notice and each is otherwise unaware of any claim to the contrary or any
challenge by any other person to the rights of the Company, the Operating
Partnership and the Subsidiaries with respect to the Intellectual Property or of
any facts or circumstances which would render any Intellectual Property invalid
or inadequate to protect the interests of the Company, the Operating Partnership
and the Subsidiaries therein.  None of the Company, the Operating Partnership or
the Subsidiaries has infringed or is infringing upon the intellectual property
of a third party, and neither the Company nor the Operating Partnership has
received any notice and each is otherwise unaware of a claim by a third party to
the contrary.

 

(gg)                            No material labor dispute with the employees of
the Company, the Operating Partnership or any of the Subsidiaries exists, or, to
the knowledge of the Company or the Operating Partnership, is imminent.  Neither
the Company nor the Operating Partnership has received any notice and each is
otherwise unaware of any existing, threatened or imminent labor disturbance by
the employees of any of its principal suppliers, manufacturers or contracts that
would reasonably be expected to have a Material Adverse Effect on the Company,
the Operating Partnership and the Subsidiaries, taken as a whole.

 

(hh)                          Each of the Company, the Operating Partnership and
the Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are adequate in respect of
the businesses in which they are or will be engaged as described in the
Registration Statement and the Prospectus.  Each such policy and instrument is,
to the knowledge of the Company and the Operating Partnership, in full force and
effect and each of the Company, the Operating Partnership and the Subsidiaries
is in compliance with the terms of such policies and instruments in all material
respects. None of the Company, the Operating Partnership or the Subsidiaries has
been refused any insurance coverage sought or applied for.  None of the Company,
the Operating Partnership or the Subsidiaries has any reason

 

13

--------------------------------------------------------------------------------


 

to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business as currently conducted or
as proposed to be conducted as described in the Registration Statement and the
Prospectus at a cost that would not have a Material Adverse Effect.

 

(ii)                                  The Operating Partnership or a Subsidiary
has title insurance on the fee interests and/or leasehold interests in each of
the Properties covering such risks and in such amounts as are commercially
reasonable for the assets to be owned or leased by them, and such title
insurance is in full force and effect.

 

(jj)                                Except as would not have a Material Adverse
Effect, neither the Operating Partnership nor the Subsidiaries will be
prohibited, directly or indirectly, under any agreement or other instrument to
which they are a party or are subject, from paying any distributions to the
Company, from making any other distribution on the OP Units, from repaying to
the Company any loans or advances made to the Operating Partnership or any
Subsidiary by the Company or from transferring any of the properties or other
assets of the Operating Partnership or the Subsidiaries to the Company, the
Operating Partnership or any other Subsidiary of the Company.

 

(kk)                          There are no transfer taxes or other similar fees
or charges under federal law or the laws of any state, or any political
subdivision thereof, required to be paid in connection with the execution and
delivery of this Agreement or the issuance or sale by the Company of the
Placement Shares.

 

(ll)                                  Each of the Company, the Operating
Partnership and the Subsidiaries has filed all federal, state and local tax
returns that are required to be filed or has requested extensions thereof
(“Returns”) (except in any case in which the failure so to file would not have a
Material Adverse Effect), whether or not arising from transactions in the
ordinary course of business, and has paid all taxes required to be paid by it
and any other assessment, fine or penalty levied against it, to the extent that
any of the foregoing is due and payable, except for any such assessment, fine or
penalty that is currently being contested in good faith or as would not have a
Material Adverse Effect whether or not arising from transactions in the ordinary
course of business.  No audits or other administrative proceedings or court
proceedings are presently pending against any of the Company, the Operating
Partnership or the Subsidiaries with regard to any Returns, and no taxing
authority has notified any of the Company, the Operating Partnership or the
Subsidiaries that it intends to investigate its tax affairs, except where any
such audit or investigation would not have a Material Adverse Effect.

 

(mm)                  Each of the Company, the Operating Partnership and the
Subsidiaries has complied in all respects with the provisions of the Internal
Revenue Code of 1986, as amended (the “Code”), relating to the payment and
withholding of taxes, including, without limitation, the withholding and
reporting requirements under Sections 1441 through 1446, Sections 1471 through
1474, 3401 through 3406, and 6041 and 6049 of the Code, as well as similar
provisions under any other laws, and has, within the time and in the manner
prescribed by law, withheld and paid over to the proper governmental authorities
all amounts required in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other

 

14

--------------------------------------------------------------------------------


 

third party, except in any case in which the failure so to comply would not have
a Material Adverse Effect.

 

(nn)                          Commencing with the Company’s short taxable year
ended December 31, 2011, the Company has been organized and has operated in a
manner so as to qualify as a real estate investment trust (a “REIT”) under
Sections 856 through 860 of the Code and the Company elected to be taxed as a
REIT under the Code effective for its short taxable year ended December 31,
2011.  The current and proposed method of operation of the Company as described
in the Registration Statement and the Prospectus will enable the Company to
continue to meet the requirements for qualification and taxation as a REIT under
the Code for its taxable years ending December 31, 2015 and thereafter.

 

(oo)                          Each of the Company, the Operating Partnership and
the Subsidiaries is in compliance, in all material respects, with all presently
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(“ERISA”); no “reportable event” (as defined in ERISA) has occurred with respect
to any “pension plan” (as defined in ERISA) for which the Company or the
Operating Partnership would have any liability.  None of the Company, the
Operating Partnership or the Subsidiaries has incurred or expects to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Code,
including the regulations and published interpretations thereunder.  Each
“pension plan” for which any of the Company, the Operating Partnership or the
Subsidiaries would have any liability and that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects, and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification, except where the failure to be so qualified would not
have a Material Adverse Effect.

 

(pp)                          The Company is not and, to the knowledge of the
Company and the Operating Partnership, no director, officer, agent, employee or
affiliate of any of the Company, the Operating Partnership or any of the
Subsidiaries, is aware of or has taken any action, directly or indirectly, that
would result in a material violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA, and the Company, the Operating
Partnership, the Subsidiaries and, to the knowledge of the Company and the
Operating Partnership, their affiliates have conducted their businesses in
compliance with the FCPA in all material respects.

 

(qq)                          None of the Company, the Operating Partnership,
the Subsidiaries or, to the knowledge of the Company and the Operating
Partnership, any director, officer, agent, employee or affiliate of any of the
Company, the Operating Partnership or the Subsidiaries is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).  The Company will not directly or indirectly
use the proceeds of the offering of the Placement Shares, or lend, contribute or
otherwise make available such

 

15

--------------------------------------------------------------------------------


 

proceeds to the Operating Partnership, any Subsidiary, joint venture partner or
other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

 

(rr)                                The operations of the Company, the Operating
Partnership and the Subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving any of the Company, the Operating Partnership or the
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company and the Operating Partnership, threatened.

 

(ss)                              None of the Company, the Operating Partnership
or any of their Subsidiaries is in violation or default of (i) any provision of
its charter or bylaws (or similar organizational documents), (ii) the terms of
any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its Property is subject, or (iii) any
statute, law, rule, regulation applicable to it or its properties or to any
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over it or
any of its properties, except in the case of clauses (ii) and (iii) above, for
such violations or defaults that would not, individually or in the aggregate,
have a Material Adverse Effect.

 

(tt)                                Except for this Agreement, there are no
contracts, agreements or understandings that would give rise to a valid claim
against the Company or the Operating Partnership or the Agent for a brokerage
commission, finder’s fee or other like payment in connection with the offering
contemplated by this Agreement.

 

(uu)                          There is and has been no failure on the part of
the Company or any of the Company’s officers or directors, in their capacities
as such, to comply in all material respects with the provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder
or implementing the provisions thereof (the “Sarbanes-Oxley Act”), and the
Company has taken all necessary actions to ensure that, so long as the Company
has a class of securities registered under Section 12 of the Exchange Act, the
Company and any officers and directors of the Company, in their capacities as
such, will be in compliance with the Sarbanes-Oxley Act.

 

(vv)                          The Company and the Operating Partnership make and
keep books and records that are accurate in all material respects and maintain
“internal control over financial reporting” (as defined in Rules 13a-15 and
15d-15 under the Exchange Act) in compliance with the requirements of the
Exchange Act.  The Company’s and the Operating Partnership’s internal control
over financial reporting has been designed by the Company’s principal executive
officer and principal financial officer, or under their supervision, to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization,

 

16

--------------------------------------------------------------------------------


 

(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  Except as otherwise disclosed in the
Registration Statement and the Prospectus, since the Company’s incorporation,
there has been (a) no significant deficiency or material weakness in the design
or operation of the Company’s internal control over financial reporting (whether
or not remediated) which is reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information and
(b) no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

 

(ww)                      The Company and its consolidated subsidiaries maintain
“disclosure controls and procedures” (as such term is defined in Rules 13a-15
and 15d-15 under the Exchange Act).  Such disclosure controls and procedures are
effective to perform the functions for which they were established and are
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer and principal
financial officer, to allow timely decisions regarding disclosure.

 

(xx)                          None of the Company, the Operating Partnership or
the Subsidiaries has sent or received any communication regarding termination
of, or intent not to renew, any of the contracts or agreements referred to,
described or incorporated by reference in, or filed as an exhibit to, the
Registration Statement, and no such termination or non-renewal has been
threatened by any of the Company, the Operating Partnership or the Subsidiaries
or, to the Company’s and Operating Partnership’s knowledge, any other party to
any such contract or agreement.

 

(yy)                          The Company has not, directly or indirectly,
including through the Operating Partnership, extended credit, arranged to extend
credit or renewed any extension of credit, in the form of a personal loan, to or
for any director or executive officer of the Company or the Operating
Partnership, or to or for any family member or affiliate of any director or
executive officer of the Company or the Operating Partnership.

 

(zz)                            None of the Company, the Operating Partnership
or the Subsidiaries nor any of their respective directors, officers, affiliates
or controlling persons has taken, directly or indirectly, any action designed,
or which has constituted or might reasonably be expected to cause or result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Placement Shares.

 

(aaa)                   Throughout the period from its formation through the
date hereof, the Operating Partnership and any Subsidiary that has been formed
as a partnership or a limited liability company for State law purposes has been
properly classified either as a partnership or as an entity disregarded as
separate from its parent for U.S. federal income tax purposes and has not

 

17

--------------------------------------------------------------------------------


 

been subject to taxation as an association or a “publicly traded partnership”
(within the meaning of Section 7704(b) of the Code) taxable as a corporation,
for U.S. federal income tax purposes.

 

(bbb)                   The Company and the Operating Partnership intend to
apply the net proceeds from the sale of the Placement Shares substantially in
accordance with the description set forth in the Registration Statement and the
Prospectus under the heading “Use of Proceeds.”

 

(ccc)                      Each of the Company and the Operating Partnership
acknowledges that the Agent and, for purposes of the opinions to be delivered
pursuant to this Agreement, counsel to the Company and counsel to the Agent,
will rely upon the accuracy and truthfulness of the foregoing representations
and hereby consents to such reliance.

 

(ddd)                   The Common Stock is an “actively-traded security”
exempted from the requirements of Rule 101 of Regulation M under the 1934 Act by
subsection (c)(1) of such rule.

 

6.                                      Sale and Delivery; Settlement.

 

(a)                                 Sale of Placement Shares.  On the basis of
the representations and warranties herein contained and subject to the terms and
conditions herein set forth, upon the Agent’s acceptance of the terms of a
Placement Notice, and unless the sale of the Placement Shares described therein
has been declined, suspended, or otherwise terminated in accordance with the
terms of this Agreement, the Agent, for the period specified in the Placement
Notice, will use its commercially reasonable efforts consistent with its normal
trading and sales practices to sell such Placement Shares up to the amount
specified, and otherwise in accordance with the terms of such Placement Notice. 
The Company acknowledges and agrees that (i) there can be no assurance that the
Agent will be successful in selling Placement Shares, (ii) the Agent will not
incur any liability or obligation to the Company or any other person or entity
if it does not sell Placement Shares for any reason other than a failure by the
Agent to use its commercially reasonable efforts consistent with its normal
trading and sales practices to sell such Placement Shares as required under this
Agreement and (iii) the Agent shall not be under any obligation to purchase
Placement Shares on a principal basis pursuant to this Agreement.

 

(b)                                 Settlement of Placement Shares.  Unless
otherwise specified in the applicable Placement Notice, settlement for sales of
Placement Shares will occur on the third (3rd) Trading Day (or such earlier day
as is industry practice for regular-way trading) following the date on which
such sales are made (each, a “Settlement Date “ and the first such settlement
date, the “First Delivery Date”).  The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by the Agent
at which such Placement Shares were sold, after deduction for (i) the Agent’s
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof and (ii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.

 

(c)                                  Delivery of Placement Shares.  On or before
each Settlement Date, the Company will, or will cause its transfer agent to,
electronically transfer the Placement Shares being sold by crediting the Agent’s
or its designee’s account at The Depository Trust Company through its Deposit
and Withdrawal at Custodian System (“DWAC”) or by such other means of delivery
as

 

18

--------------------------------------------------------------------------------


 

may be mutually agreed upon by the parties hereto which in all cases shall be
freely tradable, transferable, registered shares in good deliverable form.  On
each Settlement Date, the Agent acting under the applicable Placement Notice
will deliver the related Net Proceeds in same-day funds to an account designated
by the Company on, or prior to, the Settlement Date.  The Company agrees that if
the Company, or its transfer agent (if applicable), defaults in its obligation
to deliver Placement Shares on a Settlement Date, the Company will, in addition
to and in no way limiting the rights and obligations set forth in
Section 9(a) (Indemnification and Contribution), (i) hold the Agent harmless
against any loss, claim, damage, or expense (including reasonable legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company and (ii) pay to the Agent any commission, discount, or other
compensation to which it would otherwise have been entitled absent such default.

 

(d)                                 Denominations; Registration.  Certificates
for the Placement Shares, if any, shall be in such denominations and registered
in such names as the Agent may request in writing at least one full business day
before the Settlement Date.  The certificates for the Placement Shares, if any,
will be made available for examination and packaging by the Agent in The City of
New York not later than noon (New York time) on the business day prior to the
Settlement Date.

 

(e)                                  Limitations on Offering Size.  Under no
circumstances shall the Company cause or request the offer or sale of any
Placement Shares if, after giving effect to the sale of such Placement Shares,
the number of Placement Shares sold pursuant to this Agreement or any Terms
Agreement would exceed the lesser of (A) together with all sales of Placement
Shares under this Agreement and any Terms Agreement, the Maximum Amount, (B) the
dollar amount of securities available for offer and sale under the currently
effective Registration Statement and (C) the aggregate dollar amount or number
of shares of Common Stock authorized from time to time to be issued and sold
under this Agreement, and any Terms Agreement by the Company’s board of
directors, a duly authorized committee thereof or a duly authorized executive
committee, and notified to the Agent in writing.  Under no circumstances shall
the Company cause or request the offer or sale of any Placement Shares at a
price lower than the minimum price authorized from time to time by the Company’s
board of directors, duly authorized committee thereof or a duly authorized
executive committee, and notified to the Agent in writing.

 

(f)                                   The Agent shall not have any obligation to
purchase Shares as principal, whether from the Company or otherwise, unless the
Company and the Agent agree as set forth below. Shares purchased from the
Company by the Agent, individually or in a syndicate, as principal shall be made
in accordance with terms agreed upon between the Agent and the Company as
evidenced by a Terms Agreement. The Agent’s commitment to purchase Shares from
the Company as principal shall be deemed to have been made on the basis of the
accuracy of the representations and warranties of the Company, and performance
by the Company of its covenants and other obligations, herein contained and
shall be subject to the terms and conditions herein set forth. At the time of
each Terms Agreement, the Agent shall specify the requirements, if any, for the
officers’ certificate, opinions and letters of counsel and accountants’ letter
pursuant to Section 7(l), (m) and (n), respectively, hereof. In the event of a
conflict between the terms of this Agreement and a Terms Agreement, the terms of
such Terms Agreement shall control.

 

19

--------------------------------------------------------------------------------


 

7.                                      Covenants of the Company.

 

The Company covenants and agrees with the Agent that:

 

(a)                                 Registration Statement Amendments.  After
the date of this Agreement and during any period in which a prospectus relating
to any Placement Shares is required to be delivered by the Agent under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will notify the Agent promptly of the
time when any subsequent amendment to the Registration Statement, other than
documents incorporated by reference, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus has been
filed and any request by the Commission for any amendment or supplement to the
Registration Statement or the Prospectus or for additional information related
to the Registration Statement, the Prospectus or any Issuer Free Writing
Prospectus.

 

(b)                                 Notice of Commission Stop Orders.  The
Company will advise the Agent, promptly after it receives notice or obtains
knowledge thereof, of the issuance or threatened issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement or any
other order preventing or suspending the use of the Prospectus, of the
suspension of the qualification of the Placement Shares for offering or sale in
any jurisdiction, or of the initiation or threatening of any proceeding for any
such purpose or any examination pursuant to Section 8(e) of the Securities Act,
or if the Company becomes the subject of a proceeding under Section 8A of the
Securities Act in connection with the offering of the Placement Shares; and the
Company will promptly use its commercially reasonable efforts to prevent the
issuance of any stop or other order or to obtain its withdrawal if such a stop
or other order should be issued.

 

(c)                                  Delivery of Prospectus; Subsequent
Changes.  During any period in which a prospectus relating to the Placement
Shares is required to be delivered by the Agent under the Securities Act with
respect to a pending sale of the Placement Shares (including in circumstances
where such requirement may be satisfied pursuant to Rule 172 under the
Securities Act), the Company will comply with all requirements imposed upon it
by the Securities Act, as from time to time in force, and to file on or before
their respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act.  If during such period any event occurs as a result of which the Prospectus
as then amended or supplemented would include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances then existing, not misleading, or if during
such period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
the Agent to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance.

 

(d)                                 Delivery of Registration Statement and
Prospectus.  The Company will furnish to the Agent (at the expense of the
Company) copies of the Registration Statement and the

 

20

--------------------------------------------------------------------------------


 

Prospectus (including all documents incorporated by reference therein) and all
amendments and supplements to the Registration Statement or Prospectus that are
filed with the Commission during any period in which a Prospectus relating to
the Placement Shares is required to be delivered under the Securities Act.  The
copies of the Registration Statement and the Prospectus and any supplements or
amendments thereto furnished to the Agent will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.  Notwithstanding the
foregoing, the Company will not be required to furnish any document (other than
the Prospectus) to the Agent to the extent such document is available on EDGAR.

 

(e)                                  Earnings Statement.  The Company will make
generally available to its security holders as soon as practicable an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act.  “Earnings statement” and
“make generally available” will have the meanings contained in Rule 158 under
the Securities Act.

 

(f)                                   Expenses.  The Company, whether or not the
transactions contemplated hereunder are consummated or this Agreement is
terminated, in accordance with the provisions of Section 11 hereunder, will pay
all expenses incident to the performance of the Company’s obligations hereunder,
which the parties acknowledge include expenses relating to:  (i) the
preparation, printing and filing of the Registration Statement and each
amendment and supplement thereto, of each Prospectus and of each amendment and
supplement thereto, and of this Agreement, (ii) the preparation, issuance and
delivery of the Placement Shares, (iii) the printing and delivery by the Agent
of copies of the Prospectus and any amendments and supplements thereto, (iv) the
fees and expenses incurred in connection with the listing or qualification of
the Placement Shares for trading on the Exchange, and (v) the filing fees and
expenses, if any, related to the filing and clearance of the transactions and
related documentation with FINRA.

 

(g)                                  Use of Proceeds.  The Company will use the
Net Proceeds as described in the Prospectus in the section entitled “Use of
Proceeds.”

 

(h)                                 Notice of Other Sales.  During the pendency
of any Placement Notice given hereunder, the Company shall provide the Agent
with one day’s prior written notice before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any shares of Common
Stock (other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided that such
notice shall not be required in connection with the (i) issuance, grant or sale
of Common Stock, options to purchase shares of Common Stock or Common Stock
issuable upon the exercise of options or other equity awards pursuant to any
employee or director stock option or benefits plan or stock ownership plan,
(ii) the issuance or sale of Common Stock pursuant to any dividend reinvestment
plan that the Company may adopt from time to time, (iii) the issuance of Common
Stock upon the exercise of any currently outstanding warrants, options or other
rights in effect or outstanding and disclosed in filings by the Company
available on EDGAR or (iv) the issuance of Common Stock upon the redemption of
OP Units.

 

21

--------------------------------------------------------------------------------


 

(i)                                     Change of Circumstances.  The Company
will, at any time during the pendency of a Placement Notice, advise the Agent
promptly after it shall have received notice or obtained knowledge thereof, of
any information or fact that would alter or affect in any material respect any
opinion, certificate, letter or other document required to be provided to the
Agent pursuant to this Agreement.

 

(j)                                    Due Diligence Cooperation.  The Company
will cooperate with any reasonable due diligence review conducted by the Agent
or their representatives or agents in connection with the transactions
contemplated hereby, including, without limitation, providing information and
making available documents and senior corporate officers, during regular
business hours and at the Company’s principal offices, as the Agent may
reasonably request.

 

(k)                                 Required Filings Relating to Placement of
Placement Shares.  The Company will disclose in its quarterly reports on
Form 10-Q, in its annual report on Form 10-K and/or, in the discretion of the
Company, in a current report on Form 8-K the amount of Placement Shares sold
through the Agent, the Net Proceeds to the Company and the compensation payable
by the Company to the Agent with respect to such Placement Shares, during the
applicable period.

 

(l)                                     Representation Dates; Certificate.  Each
time the Company:  (i) files the Prospectus relating to the Placement Shares or
amends or supplements (other than a prospectus supplement relating solely to an
offering of securities other than the Placement Shares) the Registration
Statement or the Prospectus relating to the Placement Shares by means of a
post-effective amendment, sticker, or supplement but not by means of
incorporation of documents by reference into the Registration Statement or the
Prospectus relating to the Placement Shares; (ii) files an annual report on
Form 10-K under the Exchange Act (including any Form 10-K/A containing amended
financial information or a material amendment to the previously filed Form 10-K)
(each, a “10-K Representation Date”); (iii) files a quarterly report on
Form 10-Q under the Exchange Act or (iv) files a current report on Form 8-K
containing amended financial information (other than information “furnished”
pursuant to Items 2.02 or 7.01 of Form 8-K under the Exchange Act (each date of
filing of one or more of the documents referred to in clauses (i) through
(iv) shall be a “Representation Date”); the Company shall furnish the Agent with
a certificate, in the form attached hereto as Exhibit B within three (3) Trading
Days of any Representation Date.  The requirement to provide a certificate under
this Section 7(l) shall be waived for any Representation Date occurring at a
time at which no Placement Notice is pending, which waiver shall continue until
the earlier to occur of the date the Company delivers a Placement Notice
hereunder (which for such calendar quarter shall be considered a Representation
Date) and the next occurring Representation Date.  Notwithstanding the
foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide the Agent with a certificate under this Section 7(l), then before
the Company delivers the Placement Notice or the Agent sells any Placement
Shares, the Company shall provide the Agent with a certificate, in the form
attached hereto as Exhibit B, dated the date of the Placement Notice.

 

(m)                             Legal Opinion.  On the date of this Agreement,
within three (3) Trading Days after each Representation Date with respect to
which the Company is obligated to deliver a certificate in the form attached
hereto as Exhibit B for which no waiver is applicable, and the date of the
Placement Notice if such Placement Notice is delivered during a period for which
the

 

22

--------------------------------------------------------------------------------


 

waiver described in Section 7(l) was in effect, unless the Agent agrees
otherwise, the Company shall cause to be furnished to the Agent (i) a written
opinion, a written tax opinion and a negative assurance letter of Hunton &
Williams LLP, counsel for the Company and the Operating Partnership (“Company
Counsel”), dated the date such opinions and negative assurance letter are
required to be delivered, substantially similar to the forms attached hereto as
Exhibit C, Exhibit D and Exhibit E, respectively, and (ii) a written opinion of
Venable LLP, special Maryland counsel for the Company (“Maryland Counsel”),
dated the date such opinion is required to be delivered, substantially similar
to the form attached hereto as Exhibit F, in either case, modified, as
necessary, to relate to the Registration Statement and the Prospectus as then
amended or supplemented.  In lieu of the opinions and negative assurance letter
of Company Counsel and Maryland Counsel required to be furnished to the Agent
pursuant to this Section 7(m) on subsequent Representation Dates, Company
Counsel and Maryland Counsel may furnish the Agent with a letter (a “Reliance
Letter”) to the effect that the Agent may rely on a prior opinion or negative
assurance letter delivered under this Section 7(m) to the same extent as if it
were dated the date of such Reliance Letter (except that statements in such
prior opinion shall be deemed to relate to the Registration Statement and the
Prospectus as then amended or supplemented).

 

(n)                                 Comfort Letters.  On the date of this
Agreement, the Company shall cause its independent accountants (and/or any other
independent accountants whose report is included in the Registration Statement
or the Prospectus), to furnish the Agent with a letter (the “Initial Comfort
Letter”) in form and substance satisfactory to the Agent (i) confirming that
they are an independent registered public accounting firm within the meaning of
the Securities Act, the Exchange Act, and the PCAOB, and (ii) stating, as of
such date, the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to underwriters in connection with registered public
offerings.  Within three (3) Trading Days of each 10-K Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit B for which no waiver is applicable, the Company
shall cause such independent accountants to provide a supplemental comfort
letter to the Agent which shall state that such auditors have followed such
procedures as they deem necessary to determine that no changes or modifications
to the Initial Comfort Letter are necessary except as set forth in such
supplemental letter, together with a customary “circle up” of the relevant
sections of the 10-Q, 10-K or other documents filed by the Company with the
Commission and incorporated or deemed to be incorporated by reference in the
Registration Statement.

 

(o)                                 Market Activities.  The Company will not,
directly or indirectly, (i) take any action designed to cause or result in, or
that constitutes or might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Placement Shares or (ii) sell, bid for, or
purchase the Placement Shares to be issued and sold pursuant to this Agreement,
or pay anyone any compensation for soliciting purchases of the Placement Shares
to be issued and sold pursuant to this Agreement other than the Agent; provided,
however, the Company may bid for and purchase Common Stock in accordance with
Rule 10b-18 under the Exchange Act.

 

(p)                                 Filings with the NYSE.  The Company will
timely file with the NYSE (and/or the Company’s then principal trading market
for its Common Stock) all material documents and

 

23

--------------------------------------------------------------------------------


 

notices required by the NYSE (or such other principal trading market) of
companies that have or will issue securities that are traded on the NYSE (or
such other principal trading market).

 

(q)                                 Securities Act and Exchange Act.  The
Company will use its commercially reasonable efforts to comply with all
requirements imposed upon it by the Securities Act and the Exchange Act as from
time to time in force, so far as necessary to permit the continuance of sales
of, or dealings in, the Placement Shares as contemplated by the provisions
hereof and the Prospectus.

 

(r)                                    No Offer to Sell.  Other than a free
writing prospectus (as defined in Rule 405 under the Securities Act) approved in
advance in writing by the Company and the Agent in its capacity as principal or
agent hereunder, neither the Agent nor the Company (including its agents and
representatives, other than the Agent in their capacity as such) will, directly
or indirectly, make, use, prepare, authorize, approve or refer to any free
writing prospectus relating to the Placement Shares to be sold by the Agent as
principal or agent hereunder.  The Company will treat the Agent-approved Issuer
Free Writing Prospectus as an “issuer free writing prospectus,” as defined in
Rule 433 of the Securities Act, and will comply with the requirements of
Rule 433 of the Securities Act applicable to any Issuer Free Writing Prospectus,
including timely filing with the Commission where required, legending and record
keeping.

 

(s)                                   Sarbanes-Oxley Act.  The Company will
maintain and keep accurate books and records reflecting its assets and maintain
internal accounting controls in a manner designed to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles and including those policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with generally accepted accounting principles,
(iii) receipts and expenditures of the Company are being made only in accordance
with management’s and the Company’s directors’ authorization, and (iv) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Company’s assets that could have a
material effect on its financial statements.  The Company will maintain such
controls and other procedures, including, without limitation, those required by
Sections 302 and 906 of the Sarbanes-Oxley Act, and the applicable regulations
thereunder that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its Chief
Executive Officer and principal financial officer, or persons performing similar
functions, as appropriate to allow timely decisions regarding required
disclosure and to ensure that material information relating to the Company is
made known to them, particularly during the period in which such periodic
reports are being prepared.

 

(t)                                    Transfer Agent.  The Company shall
maintain, at its expense, a registrar and transfer agent for the Common Stock.

 

24

--------------------------------------------------------------------------------


 

(u)                                 Listing.  During any period in which a
prospectus relating to the Placement Shares is required to be delivered by the
Agent under the Securities Act with respect to a pending sale of the Placement
Shares (including in circumstances where such requirement may be satisfied
pursuant to Rule 172 under the Securities Act), the Company will use its
commercially reasonable efforts to cause the Placement Shares to be listed on
the NYSE (or such other principal trading market for the Company’s Common
Stock).

 

(v)                                 Available Shares.  The Company will ensure
that there are at all times sufficient shares of Common Stock to provide for the
issuance, free of any preemptive rights, out its authorized but unissued shares
of Common Stock, of the Maximum Amount.

 

8.                                      Conditions to the Agent’s Obligations.

 

The obligations of the Agent hereunder with respect to a Placement Notice will
be subject to the continuing accuracy and completeness of the representations
and warranties made by the Company and the Operating Partnership herein, to the
due performance by the Company and the Operating Partnership of its respective
obligations hereunder, to the completion by the Agent of a due diligence review
satisfactory to the Agent in its reasonable judgment, and to the continuing
satisfaction (or waiver by the Agent in its sole discretion) of the following
additional conditions:

 

(a)                                 Registration Statement Effective.  The
Registration Statement shall have become effective and shall be available for
the sale of all Placement Shares contemplated to be issued by any Placement
Notice.

 

(b)                                 No Material Notices.  None of the following
events shall have occurred and be continuing:  (i) receipt by the Company of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose or (iv) the occurrence of any event that makes any material
statement made in the Registration Statement or the Prospectus or any material
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related Prospectus or documents so that, in the case of
the Registration Statement, it will not contain any materially untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading and, that in
the case of the Prospectus, it will not contain any materially untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(c)                                  Material Changes.  Except as contemplated
in the Prospectus, or disclosed in the Company’s reports filed with the
Commission, there shall not have been any material adverse

 

25

--------------------------------------------------------------------------------


 

change, on a consolidated basis, in the authorized capital stock of the Company
or any Material Adverse Effect, or any development that could reasonably be
expected to cause a Material Adverse Effect, the effect of which, in the
reasonable judgment of the Agent (without relieving the Company of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.

 

(d)                                 Legal Opinions.  The Agent shall have
received the opinions and negative assurance letter of Company Counsel and
Maryland Counsel required to be delivered pursuant to Section 7(m) on or before
the date on which such delivery of such opinions and negative assurance letter
is required pursuant to Section 7(m).

 

(e)                                  Comfort Letters.  The Agent shall have
received the Initial Comfort Letters and any update letters required to be
delivered pursuant to Section 7(o) on or before the date on which such delivery
of such letters are required pursuant to Section 7(o).

 

(f)                                   Representation Certificate.  The Agent
shall have received the certificate required to be delivered pursuant to
Section 7(l) on or before the date on which delivery of such certificate is
required pursuant to Section 7(l).

 

(g)                                  Opinion of Counsel for Agent.  The Agent
shall have received from Clifford Chance US LLP, counsel for the Agent, such
opinion or opinions, with respect to such matters as the Agent may reasonably
require, on or before the date of delivery of the first Placement Notice issued
hereunder, and the Company shall have furnished to such counsel such documents
as it requests to enable it to pass upon such matters.

 

(h)                                 No Exchange Suspension or FINRA Objection. 
Trading in the Common Stock shall not have been suspended on the NYSE. FINRA
shall have not objected to the fairness or reasonableness of the terms or
arrangements under this Agreement.

 

(i)                                     Other Materials.  On each date on which
the Company is required to deliver a certificate pursuant to Section 7(l), the
Company shall have furnished to the Agent such appropriate further information,
certificates and documents as the Agent may reasonably request.  All such
opinions, certificates, letters and other documents will be in compliance with
the provisions hereof.  The Company will furnish the Agent with such conformed
copies of such opinions, certificates, letters and other documents as the Agent
shall reasonably request.

 

(j)                                    Securities Act Filings Made.  All filings
with the Commission required by Rule 424 under the Securities Act to have been
filed prior to the issuance of any Placement Notice hereunder shall have been
made within the applicable time period prescribed for such filing by Rule 424.

 

(k)                                 Approval for Listing.  The Placement Shares
shall either have been (i) approved for listing on the Exchange, subject only to
notice of issuance, or (ii) the Company shall have filed an application for
listing of the Placement Shares on the NYSE at, or prior to, the issuance of any
Placement Notice.

 

26

--------------------------------------------------------------------------------


 

(l)                                     Termination of Agreement.  If any
condition specified in this Section 8 shall not have been fulfilled when and as
required to be fulfilled, this Agreement may be terminated by the Agent by
notice to the Company, and such termination shall be without liability of any
party to any other party except as provided in Section 7(f) hereof and except
that, in the case of any termination of this Agreement, Sections 7(f), 9, 12(a),
12(e) and 12(f) shall survive.  Notice of such cancellation shall be given in
writing and addressed to each of the individuals of the Company set forth on
Schedule 2.

 

(m)                             No Termination Event.  There shall not have
occurred any event or condition that would permit the Agent to terminate this
Agreement pursuant to Section 11.

 

9.                                      Indemnification and Contribution.

 

(a)                                 Company Indemnification.  The Company agrees
to indemnify and hold harmless the Agent, and its respective directors,
officers, partners, employees and agents and each person, if any, who
(i) controls such Agent within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, or (ii) is controlled by or is under common
control with such Agent (an “Agent Affiliate”) from and against any and all
losses, claims, liabilities, expenses and damages (including, but not limited
to, any and all reasonable investigative, legal and other expenses incurred in
connection with, and any and all amounts paid in settlement (in accordance with
Section 9(c)) of, any action, suit or proceeding between any of the indemnified
parties and any indemnifying parties or between any indemnified party and any
third party, or otherwise, or any claim asserted), as and when incurred, to
which the Agent, or any such person, may become subject under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, liabilities, expenses
or damages arise out of or are based, directly or indirectly, on any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto), including the Rule 430B
Information, or in the Prospectus (or any amendment or supplement thereto) or
the omission or alleged omission therefrom of a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided, however, that this indemnity agreement shall not apply to the extent
that such loss, claim, liability, expense or damage arises from or is caused
directly or indirectly by an untrue statement or omission or alleged untrue
statement or omission made in reliance on and in conformity with information
furnished in writing to the Company by or on behalf of the Agent expressly for
inclusion in the Registration Statement (or any amendment), including the
Rule 430B Information, or the Prospectus (or any amendment or supplement
thereof), it being understood and agreed that the only such information
furnished by the Agent as aforesaid consists of the third paragraph of the Plan
of Distribution section of the Prospectus Supplement (“Agent Information”). 
This indemnity agreement will be in addition to any liability that the Company
might otherwise have.

 

(b)                                 Agent Indemnification.  The Agent agrees to
indemnify and hold harmless the Company, the Operating Partnership and the
Company’s directors and each officer of the Company who signed the Registration
Statement, and each person, if any, who (i) controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act or
(ii) is controlled by or is under common control with the Company (a “Company
Affiliate”) against any and all losses, liabilities, claims, damages and
expenses to which the Company, or any such person, may become subject under the
Securities Act, the Exchange Act

 

27

--------------------------------------------------------------------------------


 

or other federal or state statutory law or regulation, at common law or
otherwise, as and when incurred, but only insofar as such loss, liability,
claim, damage or expense arises from or is caused directly or indirectly by an
untrue statement or omission or alleged untrue statement or omission in the
Registration Statement (or any amendment), including the Rule 430B Information,
or the Prospectus (or any amendment or supplement thereof), made in reliance on
and in conformity with Agent Information.

 

(c)                                  Procedure.  Any party that proposes to
assert the right to be indemnified under this Section 9 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 9, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 9 and (ii) any liability that it may have to any indemnified party under
the foregoing provision of this Section 9 unless, and only to the extent that,
such omission results in the forfeiture of substantive rights or defenses by the
indemnifying party.  If any such action is brought against any indemnified party
and it notifies the indemnifying party of its commencement, the indemnifying
party will be entitled to participate in and, to the extent that it elects by
delivering written notice to the indemnified party promptly after receiving
notice of the commencement of the action from the indemnified party, jointly
with any other indemnifying party similarly notified, to assume the defense of
the action, with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses except as provided below.  The
indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party,
(2) the indemnified party has reasonably concluded (based on the written advice
of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
the written advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party (in which case the indemnifying party will not
have the right to direct the defense of such action on behalf of the indemnified
party) or (4) the indemnifying party has not in fact employed counsel to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties.  It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate counsel admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties.  All
such fees, disbursements and other charges will be reimbursed by the
indemnifying party promptly as they are incurred.  An indemnifying party will
not, in any event, be liable for any settlement of any action or claim effected
without its written consent.  No indemnifying party shall, without the prior
written consent of each indemnified party, settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated by this Section 9 (whether or
not any indemnified party is a party thereto), unless such settlement,
compromise or consent includes an

 

28

--------------------------------------------------------------------------------


 

unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.

 

(d)                                 Contribution.  In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in the foregoing paragraphs of this Section 9 is applicable in
accordance with its terms but for any reason is held to be unavailable from the
Company or the Agent, the Company and the Agent will contribute to the total
losses, claims, liabilities, expenses and damages (including any investigative,
legal and other expenses reasonably incurred in connection with, and any amount
paid in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Company from persons other than
the agents, if any), to which the Company and the Agent may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company and the Agent, respectively.  The relative benefits received by the
parties hereto shall be deemed to be in the same proportion as the total net
proceeds from the sale of the Placement Shares (before deducting expenses)
received by the Company bear to the total compensation received by the Agent
from the sale of Placement Shares on behalf of the Company.  If, but only if,
the allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company and the Agent,
respectively, with respect to the statements or omissions that resulted in such
loss, claim, liability, expense or damage, or action in respect thereof, as well
as any other relevant equitable considerations.  Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or the Agent,
respectively, and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The Company and
the Agent agree that it would not be just and equitable if contributions
pursuant to this Section 9(d) were to be determined by pro rata allocation or by
any other method of allocation that does not take into account the equitable
considerations referred to herein.  The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 9(d) shall be deemed to
include, for the purpose of this Section 9(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with
Section 9(c) hereof.  Notwithstanding the foregoing provisions of this
Section 9(d), the Agent shall not be required to contribute any amount in excess
of the aggregate commissions received by it under this Agreement and no person
found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  For purposes of
this Section 9(d), any person who controls a party to this Agreement within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
and any officers, directors, partners, employees or agents of the Agent, will
have the same rights to contribution as that party, and each director of the
Company and each officer of the Company who signed the Registration Statement
will have the same rights to contribution as the Company, subject in each case
to the provisions hereof.  Any party entitled to contribution, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim for contribution may be made under this Section 9(d), will notify
any such party or parties from whom contribution may be sought, but the omission
to so notify will not relieve that party or parties from whom contribution may
be sought from any

 

29

--------------------------------------------------------------------------------


 

other obligation it or they may have under this Section 9(d) except to the
extent that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought. 
Except for a settlement entered into pursuant to the last sentence of
Section 9(c) hereof, no party will be liable for contribution with respect to
any action or claim settled without its written consent if such consent is
required pursuant to Section 9(c) hereof.

 

10.                               Representations and Agreements to Survive
Delivery.

 

All representations and warranties of the Company and the Operating Partnership
herein or in certificates delivered pursuant hereto shall survive, as of their
respective dates, regardless of (i) any investigation made by or on behalf of
the Agent, any controlling persons, or the Company (or any of their respective
officers, directors or controlling persons), (ii) delivery and acceptance of the
Placement Shares and payment therefore or (iii) any termination of this
Agreement.

 

11.                               Termination.

 

(a)                                 Termination; General.  The Agent may
terminate this Agreement, by notice to the Company, as hereinafter specified at
any time (1) if there has been, since the time of execution of this Agreement or
since the date as of which information is given in the Prospectus, any change,
or any development or event involving a prospective change, which individually
or in the aggregate, in the sole judgment of the Agent, has or could have a
Material Adverse Effect and makes it impractical or inadvisable to market the
Placement Shares or to enforce contracts for the sale of the Placement Shares,
(2) if there has occurred any material adverse change in the financial markets
in the United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Agent, impracticable or inadvisable
to market the Placement Shares or to enforce contracts for the sale of the
Placement Shares, (3) if trading in the Placement Shares has been suspended or
limited by the Commission or the NYSE, or if trading generally on the NYSE has
been suspended or limited, (4) if any suspension of trading of any securities of
the Company on any exchange or in the over-the-counter market shall have
occurred and be continuing, (5) if a major disruption of securities settlements
or clearance services in the United States shall have occurred and be continuing
or (6) if a banking moratorium has been declared by either U.S. Federal or New
York authorities.

 

(b)                                 Termination by the Company.  The Company
shall have the right to terminate this Agreement by giving notice as specified
herein to the Agent.

 

(c)                                  Termination by the Agent.  In addition to
the rights set forth in Section 11(a), the Agent shall have the right to
terminate this Agreement by giving ten days’ notice to the Company.

 

(d)                                 Automatic Termination.  Unless earlier
terminated pursuant to this Section 11, this Agreement shall automatically
terminate upon the issuance and sale of the Maximum Amount of Placement Shares
through the Agent pursuant to this Agreement and any Terms Agreement.

 

30

--------------------------------------------------------------------------------


 

(e)                                  Effectiveness of Termination.  Any
termination of this Agreement shall be effective on the date specified in such
notice of termination; provided, however, that such termination shall not be
effective until the close of business on the date specified in such notice by
the Agent or the Company, as the case may be.  If such termination shall occur
prior to the Settlement Date for any sale of Placement Shares, such Placement
Shares shall settle in accordance with the provisions of this Agreement.

 

(f)                                   Survival.  The provisions of
Sections 7(f), 9, 12(a), 12(e) and 12(f) hereof and the obligation herein to pay
any discount, commission or other compensation accrued, but unpaid, shall
survive any expiration or termination of this Agreement.

 

12.                               Miscellaneous.

 

(a)                                 Notices.  Except as otherwise set forth in
Section 4 of this Agreement, all notices or other communications required or
permitted to be given by any party to any other party pursuant to the terms of
this Agreement shall be in writing and effective only on receipt, unless
otherwise specified in this Agreement, and, if to the Agent, such notice shall
be delivered, mailed or sent to the Agent at 777 East Wisconsin Avenue,
Milwaukee, Wisconsin 53202, Facsimile: 414-298-1058, Attention:  John Roesner,
and if to the Company, such notice shall be delivered, mailed or sent to the
Company at 12600 Hill Country Boulevard, Suite R-100, Austin, Texas 78738,
Facsimile: (512) 538-2333, Attention: Christopher R. Eng, Senior Vice President,
General Counsel, Chief Risk Officer and Secretary.

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose. 
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid).  For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

 

(b)                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the Company, the Operating
Partnership and the Agent and their respective successors and the affiliates,
controlling persons, officers and directors referred to in Section 9 hereof. 
References to any of the parties contained in this Agreement shall be deemed to
include the successors and permitted assigns of such party.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.  No party may assign
its rights or obligations under this Agreement without the prior written consent
of the other parties.

 

31

--------------------------------------------------------------------------------


 

(c)                                  Adjustments for Stock Splits.  The parties
acknowledge and agree that all share-related numbers contained in this Agreement
shall be adjusted to take into account any stock split, stock dividend or
similar event effected with respect to the Common Stock.

 

(d)                                 Entire Agreement; Amendment; Severability. 
This Agreement (including all schedules and exhibits attached hereto and
Placement Notices issued pursuant hereto) constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements and undertakings, both
written and oral, among the parties hereto with regard to the subject matter
hereof.  Neither this Agreement nor any term hereof may be amended except
pursuant to a written instrument executed by the Company, the Operating
Partnership and the Agent.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

(e)                                  Applicable Law; Consent to Jurisdiction and
Process.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the principles of
conflicts of laws.  Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.

 

(f)                                   Waiver of Jury Trial.  EACH OF THE
COMPANY, THE OPERATING PARTNERSHIP AND THE AGENT HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(g)                                  Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. 
Delivery of an executed Agreement by one party to the other may be made by
facsimile transmission.

 

13.                               Absence of Fiduciary Relationship.

 

The Company and the Operating Partnership acknowledge and agree that:

 

(a)                                 the Company is a sophisticated business
enterprise that has retained the Agent for the limited purposes set forth in
this Agreement, and the Agent’s, the Company’s and the Operating Partnership’s
respective rights and obligations are contractual in nature;

 

32

--------------------------------------------------------------------------------


 

(b)                                 the Company and the Operating Partnership
are each capable of evaluating and understanding and understands and accepts the
terms, risks and conditions of the transactions contemplated by this Agreement;

 

(c)                                  the Company and the Operating Partnership
have been advised that the Agent and its respective affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and that the Agent has no obligation to disclose such interests
and transactions to the Company by virtue of any fiduciary, advisory or agency
relationship;

 

(d)                                 the Company and the Operating Partnership
each disclaims any intention to impose fiduciary obligations on the Agent by
virtue of the engagement contemplated by this Agreement;

 

(e)                                  the Agent has not provided any legal,
accounting, regulatory or tax advice with respect to the transactions
contemplated by this Agreement and the Company and the Operating Partnership
have each consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate;

 

(f)                                   the Agent is a full service securities
firm and as such from time to time, subject to applicable securities laws, may
effect transaction for its own account or the account of its customers and hold
long or short positions in the Common Stock; and

 

(g)                                  the Company and the Operating Partnership
each waives, to the fullest extent permitted by law, any claims it may have
against the Agent for breach of fiduciary duty or alleged breach of fiduciary
duty and agrees that the Agent shall have no liability (whether direct or
indirect) to the Company or the Operating Partnership in respect to such
fiduciary claim or to any person asserting a fiduciary duty claim on behalf of
or in right of the Company or the Operating Partnership, including shareholders,
partners, employees or creditors of the Company or the Operating Partnership.

 

[Remainder of Page Intentionally Blank]

 

33

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company, the
Operating Partnership and the Agent, please so indicate in the space provided
below for that purpose, whereupon this letter shall constitute a binding
agreement between the parties.

 

 

Very truly yours,

 

 

 

 

SUMMIT HOTEL PROPERTIES, INC.

 

 

 

 

 

 

 

By:

/s/ Christopher Eng

 

Name: Christopher Eng

 

Title: Senior Vice President, General Counsel, Chief Risk Officer and Secretary

 

 

 

SUMMIT HOTEL OP, LP

 

 

 

 

 

 

 

By:

Summit Hotel GP, LLC,

 

 

its general partner

 

 

 

 

By:

Summit Hotel Properties, Inc.,

 

 

its sole member

 

 

 

 

 

 

 

By:

/s/ Christopher Eng

 

Name: Christopher Eng

 

Title: Senior Vice President, General Counsel, Chief Risk Officer and Secretary

 

 

CONFIRMED AND ACCEPTED,

 

as of the date first above written

 

 

 

 

 

ROBERT W. BAIRD & CO. INCORPORATED

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

34

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Placement Notice Authorized Personnel

 

Name

 

Title

 

Email Address

Steven Goldberg

 

Managing Director

 

sgoldberg@rebaird.com

John Roesner

 

Managing Director

 

jroesner@rwbaird.com

 

Name

 

Title

 

Email Address

Daniel P. Hansen

 

President and Chief Executive Officer

 

dhansen@shpreit.com

Greg A. Dowell

 

Executive Vice President, Chief Financial Officer and Treasurer

 

gdowell@shpreit.com

Christopher R. Eng

 

Senior Vice President, General Counsel, Chief Risk Officer and Secretary

 

ceng@shpreit.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Significant Subsidiaries

 

San Fran JV, LLC

 

Summit Hospitality 21, LLC

 

Summit Hospitality 22, LLC

 

Summit Hospitality I, LLC

 

Summit Hotel OP, LP

 

Summit Hotel TRS, Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF PLACEMENT NOTICE

 

From:  Summit Hotel Properties, Inc.

 

To:  [·]

 

Cc:

 

Subject:  Placement Notice

 

Ladies and Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement by and among Summit Hotel Properties, Inc. (the “Company”), Summit
Hotel OP, LP (the “Operating Partnership”) and [·] (the “Agent”) dated August 3,
2015 (the “Agreement”), I hereby request on behalf of the Company that the Agent
sell up to [·] shares of the Company’s common stock, $0.01 par value per share,
at a minimum market price of $[·] per share.

 

The Company hereby confirms that, as of the date of this Placement Notice,
neither the Prospectus, nor any Issuer Free Writing Prospectus, when taken
together with the Prospectus, includes an untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

The Company hereby confirms that, as of the date of this Placement Notice, it is
not in possession of any material non-public information.

 

[ADDITIONAL SALES PARAMETERS MAY BE ADDED, SUCH AS THE MAXIMUM AGGREGATE
OFFERING PRICE, THE TIME PERIOD IN WHICH SALES ARE REQUESTED TO BE MADE,
SPECIFIC DATES THE SHARES MAY NOT BE SOLD ON AND THE MANNER IN WHICH SALES ARE
TO BE MADE BY THE AGENT.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF OFFICERS’ CERTIFICATE

 

Pursuant to Section 7(l) of the Sales Agreement, dated as of August 3, 2015,
(each, an “Agreement”), by and among Summit Hotel Properties, Inc. (the
“Company”), Summit Hotel OP, LP (the “Operating Partnership”), and Robert W.
Baird & Co. Incorporated (the “Agent”), the undersigned President and Chief
Executive Officer of the Company and the undersigned Executive Vice President,
Chief Financial Officer and Treasurer of the Company hereby represent and
warrant to the Agent that, as of the date indicated below:

 

1.                                      The representations and warranties of
the Company and the Operating Partnership in the Agreement are true and correct,
as if made at and as of the date indicated next to the signatures below.

 

2.                                      The Company and the Operating
Partnership have complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such date and
all the conditions set forth in Section 8 of the Agreement have been satisfied
or have been waived in writing as of the date hereof.

 

 

 

 

Name:  Daniel P. Hansen

 

Title:   President and Chief Executive Officer

 

Date:

 

 

 

 

 

 

 

Name:  Greg A. Dowell

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Date:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF OPINION OF HUNTON & WILLIAMS LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NEGATIVE ASSURANCE LETTER OF HUNTON & WILLIAMS LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF TAX OPINION OF HUNTON & WILLIAMS LLP

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF OPINION OF VENABLE LLP

 

--------------------------------------------------------------------------------


 

Annex I

 

Summit Hotel Properties, Inc.

 

Common Stock

($0.01 par value per share)

 

TERMS AGREEMENT

 

[Name of Agent]

[Address]

 

Ladies and Gentlemen:

 

Summit Hotel Properties, Inc., a Maryland corporation (the “Company”), proposes,
on the basis of the representations and warranties, and subject to the terms and
conditions, stated herein and in the Sales Agreement, dated [·], 2015 (the
“Sales Agreement”), among the Company, Summit Hotel OP, LP., a Delaware limited
partnership (the “Operating Partnership”), and [·] (the “Agent”), to issue and
sell to the Agent as principal for resale (the “Underwriter”), and the
Underwriter agrees to purchase from the Company the shares of Common Stock
specified in the Schedule A hereto (the “[Initial]* Securities”), on the terms
specified in Schedule A hereto. Capitalized terms used but not defined herein
have the respective meanings ascribed thereto in the Sales Agreement.

 

[The Company grants an option to the Underwriter to purchase up to an additional
[·] shares of Common Stock specified in Schedule A hereto (the “Option
Securities”, and together with the Initial Securities, the “Securities”) at the
price per share set forth in Schedule A hereto, less an amount per share equal
to any dividends or distributions declared by the Company and payable on the
Initial Securities but not payable on the Option Securities. The option hereby
granted may be exercised for 30 days after the date hereof and may be exercised
in whole or in part at any time from time to time upon notice by the Underwriter
to the Company setting forth the number of Option Securities as to which the
Underwriter is then exercising the option and the time and date of payment and
delivery for such Option Securities. Any such time and date of delivery (a “Date
of Delivery”) shall be determined by the Underwriter, but shall not be later
than seven full business days after the exercise of said option, nor in any
event prior to the Settlement Date (as defined below). For purposes of clarity,
the parties hereto agree that the officers’ certificate, opinions and letter of
counsel and accountants’ letter referred to in Section 7(l), (m) and (n),
respectively, of the Sales Agreement are required to be delivered by or on
behalf of the Company on the Settlement Date.]*

 

Payment of the purchase price for, and delivery of certificates for, the
[Initial]* Securities shall be made at the offices of [·], [·], or at such other
place as shall be agreed upon by the Underwriter and the Company, at [·]
A.M./P.M. (New York City time) on the third (or fourth, if the pricing occurs
after 4:30 P.M. (New York City time) on any given day) business day after the
date hereof (unless postponed in accordance with the provisions of
Section 9(c) of the Sales Agreement), or such other time not later than ten
business days after such date as shall be agreed upon by the Underwriter and the
Company (such time and date of payment and delivery being herein called
“Settlement Date”).

 

2

--------------------------------------------------------------------------------


 

[In addition, in the event that any or all of the Option Securities are
purchased by the Underwriter, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Underwriter and
the Company, on each Date of Delivery as specified in the notice from the
Underwriter[s] to the Company.

 

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company against delivery to the
Underwriter.

 

Each of the provisions of the Sales Agreement not related solely to the Agent,
as agent of the Company, is incorporated herein by reference in its entirety,
and shall be deemed to be part of this Terms Agreement to the same extent as if
each such provision had been set forth in full herein. Each of the
representations and warranties set forth in the Sales Agreement shall be deemed
to have been made at and as of the date of this Terms Agreement [and] [,]* the
Applicable Time [and any Date of Delivery]]*.

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Underwriter and the Company in accordance with its terms.

 

THIS TERMS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS TERMS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CHOICE
OF LAW PROVISIONS.

 

 

Very truly yours,

 

 

 

Summit Hotel Properties, Inc.

 

 

 

By:

 

 

Name:

 

Title:

 

 

Accepted as of the date hereof:

 

 

 

[Name of Agent]

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

* Include only if the Underwriter has an option to purchase additional shares of
Common Stock from the Company.

 

3

--------------------------------------------------------------------------------